Order filed May 9, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-13-00055-CR
                                  __________

                 DAVID LEE CLEMENT, JR., Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 271st District Court
                               Wise County, Texas
                          Trial Court Cause No. CR16160


                                   ORDER
      This appeal has become stalled due to the failure of Jeffery Goodwyn, the
court reporter for the 271st District Court, to prepare and file in this court the
reporter’s record. Pursuant to an order of the Fort Worth Court of Appeals, the
reporter’s record was due on March 25, 2013. This court has received no request
from Goodwyn seeking an extension of time in which to file the reporter’s record.
      By this order, Jeffery Goodwyn is ORDERED to file the reporter’s record in
this cause on or before May 24, 2013.
      It is further ordered by this court that the clerk of this court furnish a copy of
this order to the trial court from which this appeal has been taken.


                                                      PER CURIAM


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                           2